U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS

UNITED STATES                                 )       No. ACM 38519 (rem)
          Appellee                            )
                                              )
                 v.                           )
                                              )       ORDER
Jaime R. RODRIGUEZ                            )
Technical Sergeant (E-6)                      )
U.S. Air Force                                )
             Appellant                        )       Special Panel

    Appellant’s case has a long and complicated history. In June 2013, Appel-
lant pleaded guilty to 16 specifications of violating a lawful general regulation;
one specification of violating a lawful order; one specification of making a false
official statement; one specification of consensual sodomy; two specifications of
obstructing justice; and two specifications of adultery in violation of Articles
92, 107, 125 and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§
892, 907, 925, 934. Additionally, the court-martial composed of officer members
convicted Appellant, contrary to his pleas, of one specification of aggravated
sexual assault by causing bodily harm; one specification of abusive sexual con-
tact by causing bodily harm; one specification of consensual sodomy; one spec-
ification of aggravated sexual contact by using strength; one specification of
wrongful sexual contact; and one specification of indecent exposure in violation
of Articles 120 and 125, UCMJ, 10 U.S.C. §§ 920, 925. 1 The court-martial sen-
tenced Appellant to a dishonorable discharge, confinement for 27 years, forfei-
ture of all pay and allowances, and reduction to E-1. The convening authority
disapproved the adjudged forfeitures, but otherwise approved the findings and
the adjudged sentence.
    In our original opinion, United States v. Rodriguez (Rodriguez I), No. ACM
38519, 2015 CCA LEXIS 143 (A.F. Ct. Crim. App. 14 Apr. 2015) (unpub. op.),
we remanded the record to the convening authority for new post-trial pro-
cessing and action. The convening authority again disapproved the adjudged
forfeitures, but otherwise approved the findings and the adjudged sentence.
   On further review at this court, United States v. Rodriguez (Rodriguez II),
No. ACM 38519 (f rev), 2016 CCA LEXIS 416 (A.F. Ct. Crim. App. 13 Jul. 2016)


1The specifications for which Appellant was convicted applied the versions of the ap-
plicable punitive articles found in the Manual for Courts-Martial, United States (2008
ed.).
               United States v. Rodriguez, No. ACM 38519 (rem)


(unpub. op.), we set aside and dismissed the findings of guilty for five of the six
litigated offenses, affirmed the remaining findings, authorized a rehearing on
sentence on the affirmed charges and specifications, and returned the record
to The Judge Advocate General (TJAG) for remand to the convening authority.
   The convening authority ordered a rehearing, which was held on 15 Decem-
ber 2016 and 27–29 March 2017. The court-martial composed of officer mem-
bers sentenced Appellant to a dishonorable discharge, confinement for six
years, forfeiture of all pay and allowances, and reduction to E-1. The convening
authority then approved the adjudged sentence.
   On further review, this court reaffirmed the previously-affirmed findings
and the sentence, but granted 21 days of confinement credit for illegal pretrial
confinement. United States v. Rodriguez (Rodriguez III), No. ACM 38519 (f
rev), 2019 CCA LEXIS 35 (A.F. Ct. Crim. App. 30 Jan. 2019) (unpub. op.).
   The United States Court of Appeals for the Armed Forces (CAAF) granted
review on the following issue:
       WHETHER THE AIR FORCE COURT OF CRIMINAL AP-
       PEALS ERRED BY FINDING THE MILITARY JUDGE’S IM-
       PROPER PROPENSITY INSTRUCTION HARMLESS BE-
       YOND A REASONABLE DOUBT.
    The CAAF summarily reversed this court’s decision as to “Specification 1
of Second Additional Charge I,” 2 set aside the finding of guilty as to that spec-
ification, and affirmed the remaining findings. The CAAF returned the record
to The Judge Advocate General for remand to this court, which the CAAF au-
thorized this court to “either dismiss Specification 1 of Second Additional
Charge I and reassess the sentence based on the affirmed findings, or . . . order
a rehearing on the affected specification and the sentence.” United States v.
Rodriguez, ___ M.J. ___, No. 19-0232, 2019 CAAF LEXIS 833 (C.A.A.F. 7 Nov.
2019).
    Accordingly, it is by the court on this 16th day of January, 2020,
ORDERED:
    The record of trial is returned to The Judge Advocate General for remand
to the convening authority for further action consistent with the CAAF’s deci-
sion; a rehearing as to the Specification of Second Additional Charge I and the
sentence is authorized. Article 66(e), UCMJ, 10 U.S.C. § 866(e). Manual for
Courts-Martial, United States (2016 ed.). Thereafter, the record of trial will be


2 Originally, Second Additional Charge I had three specifications. However, Specifica-
tions 2 and 3 were set aside and dismissed on 16 September 2016, and “Specification
1” was redesignated “Specification” on the charge sheet on 25 October 2016.


                                          2
             United States v. Rodriguez, No. ACM 38519 (rem)


returned to this court for completion of appellate review under Article 66,
UCMJ, of any finding or sentence approved by the convening authority.


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                     3